     Case 3:17-cv-01154-TWR-AGS Document 296 Filed 08/31/21 PageID.7703 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     MICHELLE MORIARTY, an individual,                  Case No.: 17-CV-1154 TWR (AGS)
       as Successor in Interest to the ESTATE
12
       OF HERON MORIARTY and as a                         JURY TRIAL PREPARATION AND
13     GUARDIAN AD LITEM to                               SCHEDULING ORDER
       ALEXANDRIA MORIARTY, ELIJAH
14
       MORIARTY, and ETERNITY
15     MORIARTY,
16                                      Plaintiffs,
17     v.
18     COUNTY OF SAN DIEGO, and DOES 1
       through 10, inclusive,
19
                                     Defendants.
20
21          On May 19, 2021, the Court held a status conference in this case. (ECF No. 295.)
22          IT IS HEREBY ORDERED:
23                                      Jury Trial Schedule
24          1.    A jury trial in this matter is set for November 1, 2021 at 9:00 a.m. in
25                Courtroom 3A.
26                                        Jury Instructions
27          2.    The parties shall serve and file their jury instructions as follows:
28                a.    The parties shall serve their proposed jury instructions on each other.

                                                      1
                                                                               17-CV-1154 TWR (AGS)
     Case 3:17-cv-01154-TWR-AGS Document 296 Filed 08/31/21 PageID.7704 Page 2 of 4



 1                      The parties shall then meet, confer, and jointly file a complete set of
 2                      agreed-upon instructions on or before September 23, 2021.
 3                b.    If the parties cannot agree upon one complete set of instructions, they
 4                      are required to file, on or before September 23, 2021, a set of the
 5                      agreed-upon instructions, and a supplemental set of instructions which
 6                      are not agreed upon.
 7                c.    The agreed-upon instructions and any supplemental instructions not
 8                      agreed upon shall state the number of the proposed instruction, the
 9                      instruction itself, and any authority supporting the instruction. If any
10                      instructions are pattern instructions, the instruction shall cite the source
11                      of the instruction.
12                d.    The parties shall clearly indicate any modifications of instructions from
13                      statutory authority, Ninth Circuit pattern instructions, or CACI pattern
14                      instructions and include any authority supporting the modification.
15                e.    If the parties file a supplemental set of instructions not agreed upon, the
16                      party opposing the not-agreed-upon instructions shall file its objections
17                      to the instructions in writing on or before September 23, 2021. Any
18                      objection shall contain a concise statement of argument concerning the
19                      objection, including citations to authority.
20                f.    On or before September 23, 2021, the parties shall email the agreed-
21                      upon instructions and any supplemental instructions not agreed upon in
22                      Word format to efile_robinson@casd.uscourts.gov.
23                g.    At the final pretrial conference on October 14, 2021, counsel shall be
24                      prepared to discuss the instructions.
25                                            Verdict Form
26          3.    The parties shall jointly file a proposed verdict form on or before September
27                23, 2021. If the parties cannot agree on a joint proposed verdict form, each
28                party shall file a separate verdict form along with written objections to the

                                                   2
                                                                               17-CV-1154 TWR (AGS)
     Case 3:17-cv-01154-TWR-AGS Document 296 Filed 08/31/21 PageID.7705 Page 3 of 4



 1                other party’s proposed verdict form on or before September 23, 2021.
 2                                       Trial-Related Filings
 3          4.    On or before September 16, 2021, the parties shall file a list of any witnesses
 4                who will appear by deposition and attach and designate or mark all portions
 5                of the deposition testimony which will be offered at trial. On or before
 6                September 23, 2021, the parties shall file (1) any objections to the opposing
 7                party’s designation or marking of deposition testimony, and/or (2) counter-
 8                designations or counter-markings of any portions of the deposition testimony
 9                designated by the opposing party which the party expects to present at trial.
10          5.    The parties shall file any proposed voir dire questions on or before September
11                23, 2021.
12          6.    The parties shall file and serve trial briefs on or before September 23, 2021.
13                The trial briefs shall summarize the parties’ theories of the case and what they
14                expect the evidence to show.
15          7.    The parties shall file a joint statement of the case on or before September 23,
16                2021. The statement should be brief and concise, as the Court will read it to
17                the jury at the outset of trial.
18          8.    Stipulations and agreements must be reduced to writing so they can be read
19                into the record. All facts which are not contested must be listed in a form
20                suitable to read to the jury.          The parties shall file all stipulations and
21                agreements on or before September 23, 2021.
22          9.    On or before October 7, 2021, the parties shall provide the Court with two
23                copies of each exhibit, with each set of exhibits in a separate binder with tabs.
24                So long as they are received no later than October 7, 2021, these exhibit
25                binders may be mailed or hand-delivered to the Hon. Todd W. Robinson, c/o
26                Clerk of the Court, 333 W. Broadway, Suite 420, San Diego, CA 92101. The
27                parties shall maintain the original exhibits. On the first day of trial, each party
28                shall provide the Courtroom Deputy with two copies of its witness and exhibit

                                                     3
                                                                                 17-CV-1154 TWR (AGS)
     Case 3:17-cv-01154-TWR-AGS Document 296 Filed 08/31/21 PageID.7706 Page 4 of 4



 1                lists in the form specified in Civil Local Rule 16.1(f)(2)(c) and (d). Counsel
 2                should waive authentication evidence of documents where authentication is
 3                not an issue.    Voluminous documents or exhibits must be culled of
 4                unnecessary pages so that only relevant pages, or pages supplying context to
 5                the relevant pages, are admitted. Counsel should use summaries or charts to
 6                prove the content of voluminous documents, writings or recordings that
 7                cannot be conveniently examined in court. See Fed. R. Evid. 1006.
 8          10.   On or before October 7, 2021, the parties shall exchange any demonstrative
 9                exhibits which will be used during opening statements or during the testimony
10                of any expert witness. Any objections to the demonstrative exhibits must be
11                raised at the final pretrial conference on October 14, 2021.
12                                  Final Pretrial Conference
13          11.   Counsel shall appear for a final pretrial conference on October 14, 2021, at
14                1:30 p.m. in Courtroom 3A.
15          IT IS SO ORDERED.
16     Dated: August 31, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                             17-CV-1154 TWR (AGS)
